J-S60041-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
             v.                          :
                                         :
                                         :
JAMES EARL TROOP                         :
                                         :
                   Appellant             :   No. 459 WDA 2017

                  Appeal from the PCRA Order March 3, 2017
              In the Court of Common Pleas of Crawford County
                    Criminal Division at No(s): 229-1988


BEFORE:    OLSON, DUBOW, JJ., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                 FILED SEPTEMBER 21, 2017

      Appellant, James Earl Troop, appeals from the order entered in the

Court of Common Pleas of Crawford County dismissing his fifth petition filed

under the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546, as

untimely filed. We affirm.

      This Court has previously recounted the factual and procedural history

of the Appellant’s case.

      On April 14, 1988, Appellant and his accomplice decided to rob a
      jewelry store. Before the robbery, Appellant stated that he
      intended to shoot the two men who were inside the store, and
      that is just what Appellant did. He forced the two men to lie face
      down upon the floor, and before leaving the store with the stolen
      jewelry (approximately $37,000.00 worth) and cash, he shot
      each man two times in the back of his head with a twenty-two
      caliber pistol from a distance of one or two feet. Miraculously,
      both men survived, albeit with permanent mental and physical
      impairments.




____________________________________
*   Former Justice specially assigned to the Superior Court.
J-S60041-17


        On April 14, 1988, Appellant was convicted of two counts of
        [attempted murder], two counts of aggravated assault, two
        counts of robbery, and one count of criminal conspiracy. On
        April 7, 1989, Appellant was sentenced to an aggregate sentence
        of thirty to sixty years of imprisonment….

        [The Pennsylvania Superior Court affirmed judgment of sentence
        and the Pennsylvania Supreme Court denied allocatur. A first
        PCRA petition afforded Appellant no relief, but his second PCRA
        petition challenging the stewardship of counsel prevailed, and,
        on May 29, 1996, Appellant was awarded a new trial.

        The Court of Common Pleas of Crawford County awarded
        Appellant a new suppression hearing, which took place on
        August 15, 1996, but the court denied Appellant’s motion on
        September 19, 1996.] On that same day, Appellant pleaded
        guilty to the charges sub judice…. On November 7, 1996,
        Appellant was sentenced again to serve an aggregate sentence
        of thirty to sixty years of imprisonment.

Commonwealth         v.   Troop,   No.   02291    WDA     1996,   unpublished

memorandum at 2-3 (Pa.Super. filed July 7, 1997).

        Thereafter, the Pennsylvania Superior Court affirmed judgment of

sentence on July 7, 1997, and the Pennsylvania Supreme Court denied

allocatur on December 10, 1997.           Appellant’s judgment of sentence

therefore became final on or about March 10, 1998.

        Since that time, Appellant has filed four prior PCRA petitions, all of

which have been dismissed for lack of merit or for failure to file a brief, and

this, his fifth PCRA petition, which Appellant filed, pro se, on December 29,

2016.     In his petition, Appellant alleged there was exculpatory evidence

unavailable at the time of trial that subsequently became available.      Had

such evidence been available, Appellant asserted, he would not have

pleaded guilty. On February 1, 2017, the PCRA court issued notice pursuant

                                     -2-
J-S60041-17



to Pa.R.Crim.P. 907(1) of its intent to dismiss Appellant’s petition without a

hearing.   Appellant filed a Motion in Response to the Court’s Intent to

Dismiss PCRA, but the court denied Appellant’s motion and entered its Order

of March 3, 2017, dismissing Appellant’s petition without a hearing.     This

appeal followed.

      Preliminarily, we must determine whether Appellant's instant PCRA

petition was timely filed. See Commonwealth v. Hutchins, 760 A.2d 50

(Pa.Super. 2000).    “Our standard of review of the denial of PCRA relief is

clear; we are limited to determining whether the PCRA court's findings are

supported by the record and without legal error.”        Commonwealth v.

Wojtaszek, 951 A.2d 1169, 1170 (Pa.Super. 2008) (quotation and

quotation marks omitted).

      The most recent amendments to the PCRA, effective January 19, 1996,

provide that a PCRA petition, including a second or subsequent petition, shall

be filed within one year of the date the underlying judgment becomes final.

42 Pa.C.S.A. § 9545(b)(1). A judgment is deemed final “at the conclusion of

direct review, including discretionary review in the Supreme Court of the

United States and the Supreme Court of Pennsylvania, or at the expiration of

the time for seeking review.” 42 Pa.C.S.A. § 9545(b)(3).

      The three statutory exceptions to the timeliness provisions in the PCRA

allow for very limited circumstances under which the late filing of a petition

will be excused.    42 Pa.C.S.A. § 9545(b)(1).    To invoke an exception, a

petition must allege and the petitioner must prove:

                                    -3-
J-S60041-17


       (i) the failure to raise a claim previously was the result of
       interference by government officials with the presentation of the
       claim in violation of the Constitution or the law of this
       Commonwealth or the Constitution or law of the United States;

       (ii) the facts upon which the claim is predicated were unknown
       to the petitioner and could not have been ascertained by the
       exercise of due diligence; or

       (iii) the right asserted is a constitutional right that was
       recognized by the Supreme Court of Pennsylvania after the time
       period provided in this section and has been held by that court
       to apply retroactively.

42 Pa.C.S.A. § 9545(b)(1)(i)–(iii).

       “We emphasize that it is the petitioner who bears the burden to allege

and prove that one of the timeliness exceptions applies.” Commonwealth

v. Marshall, 596 Pa. 587, 947 A.2d 714, 719 (2008) (citation omitted).

Further, a petitioner asserting a timeliness exception must file a petition

within sixty days of the date the claim could have been presented.         42

Pa.C.S.A. § 9545(b)(2).

       Appellant contends that the PCRA court erroneously dismissed his

patently untimely petition1 where the petition raised a claim qualifying for

the newly-discovered facts exception to the PCRA time-bar as delineated in

Section 9545(b)(1)(ii). This Court has explained the requirements attendant

to a newly-discovered fact claim under Section 9545(b)(1)(ii):

____________________________________________


1
  Appellant filed the present PCRA petition over 26 years after his judgment
of sentence became final on or about Monday, April 16, 1990, when the
thirty-day time period for filing a petition for allowance of appeal with our
Supreme Court expired. See 42 Pa.C.S.A. § 9545(b)(3); Pa.R.A.P. 1113.



                                           -4-
J-S60041-17


     The timeliness exception set forth in Section 9545(b)(1)(ii)
     requires a petitioner to demonstrate he did not know the facts
     upon which he based his petition and could not have learned
     those facts earlier by the exercise of due diligence.
     Commonwealth v. Bennett, 593 Pa. 382, 395, 930 A.2d 1264,
     1271 (2007). Due diligence demands that the petitioner take
     reasonable steps to protect his own interests. Commonwealth
     v. Carr, 768 A.2d 1164, 1168 (Pa.Super. 2001). A petitioner
     must explain why he could not have learned the new fact(s)
     earlier with the exercise of due diligence. Commonwealth v.
     Breakiron, 566 Pa. 323, 330–31, 781 A.2d 94, 98 (2001);
     Commonwealth v. Monaco, 996 A.2d 1076, 1080 (Pa.Super.
     2010), appeal denied, 610 Pa. 607, 20 A.3d 1210 (2011). This
     rule is strictly enforced. Id. Additionally, the focus of this
     exception “is on the newly discovered facts, not on a newly
     discovered or newly willing source for previously known facts.”
     Commonwealth v. Marshall, 596 Pa. 587, 596, 947 A.2d 714,
     720 (2008) (emphasis in original).

Commonwealth v. Brown, 111 A.3d 171, 176 (Pa.Super. 2015).

     In his petition, Appellant asserted that Detective Dominick DiPaolo of

the Erie Police Department had recently published a book in which the

detective admitted that he contacted Meadville authorities in Crawford

County and told them that he suspected Appellant was involved in the

robbery and shootings at the Meadville jewelry store. DiPaolo claims in his

book that he immediately had Appellant arrested on the Meadville charges.

See infra. DiPaolo’s “admission,” Appellant claimed, proves that his arrest

was prompted not by probable cause but by the detective’s hunch that

Appellant was somehow involved in the robberies.

     In Appellant’s brief, Appellant argues the following facts were

previously unknown to him:

     (1)That the arresting officer in this case would publish a book,
     nearly thirty (30) years later, and basically admit to what this

                                   -5-
J-S60041-17


      defendant was alleging at trial, that he was arrested and charged
      with three counts of robbery over twelve (12) hours prior to any
      evidence linking this defendant to any robberies! [Detective]
      DiPaolo also admits in the book that this petitioner was arrested
      for crimes that happened in Meadville, PA ….

      (2)The petitioner raised the claims of being arrested without
      probable cause and that the arresting officer was framing this
      petitioner because of his involvement in the Frank Rotunda case.
      DiPaolo’s book is the source of this newly discovered evidence.

      (3)In the book DiPaolo is admitting that he contacted the
      Meadville authorities on the evening of April 14, 1988 and told
      them that he suspected that this petitioner and his brother was
      responsible for the robbery and shooting in Meadville. (The book
      is the source of this petitioners [sic] claim that DiPaolo contacted
      the Meadville authorities on 4/14/88).

      (4)DiPaolo states in the book that he “immediately had this
      petitioner arrested on the Meadville charges on his own
      suspicion.” (See exhibit #1).

Appellant’s brief at 3.

      In Appellant’s “Exhibit 1,” he presents an excerpt from the book co-

authored by DiPaolo, entitled “The Unholy Murder of Ash Wednesday: The

Stained Life and Rude Times of Mob Wannabe ‘Bolo’ Dovishaw.”                 As

indicated, Appellant claims the excerpt reveals new facts that were

previously unknown and unknowable through the exercise of due diligence.

The excerpt reads as follows:

      DiPaolo was later assigned to investigate a rash of armed
      robberies. He quickly developed the Troops and their pals as
      prime suspects. After DiPaolo served search warrants at homes
      where the Troops were known to stay, the brothers fled town. A
      short time later, while DiPaolo watched the local evening news,
      he learned the owner of a Meadville, Pennsylvania, jewelry store
      was shot, along with a customer, during an armed robbery.
      After hearing the description of the robbers, the Erie cop


                                     -6-
J-S60041-17


      contacted Meadville Police. The robbery M.O. was similar to that
      used by the Troops. He did not hesitate to arrest the brothers.

Appellant’s Exhibit 1 (excerpt from “The Unholy Murder of Ash Wednesday:

The Stained Life and Rude Times of Mob Wannabe ‘Bolo’ Dovishaw,” p. 337).

      Initially, we address whether Appellant filed the present claim within

sixty days of the date the claim could have been presented as he was

required to do in order to preserve his claim pursuant to Section 9545(b)(2).

The source of Appellant’s purported new evidence is Detective DiPaolo’s

memoir, which was first published on June 27, 2014.       Appellant filed the

instant PCRA petition on December 29, 2016, over two and one-half years

after the book became available to the public.

      Appellant baldly alleged in his petition that he first learned of the

DiPaolo’s book on December 14, 2016. We take judicial notice of the fact

that the memoir discussing, inter alia, Appellant’s arrest has been available

for purchase on Amazon.com since June of 2014, and that the Amazon

webpage presently offering the book for sale contains numerous reviews

from Amazon customers who purchased the book in 2014 and 2015.            As

Appellant, therefore, failed to plead and prove that he filed his petition

within 60 days of the date that the memoir became available to him through

the exercise of due diligence, he does not qualify for the newly discovered

evidence exception.    Consequently, we may affirm the order of the PCRA

court on this basis.

      Even if we were to address the merits of Appellant’s claim, it is

apparent that the above excerpt does not, as Appellant contends, contain an

                                    -7-
J-S60041-17



admission by Detective DiPaolo that Appellant was arrested prior to the

formation of probable cause. The statement “He did not hesitate to arrest

the [Troop] brothers” does not describe the timeline leading to Troop’s

arrest in any detail. At most, DiPaolo offers a generalized, broadly stated

summary of Appellant’s arrest devoid of any meaningful discussion about the

formation of probable cause.

      Moreover, the inference Appellant attempts to draw from the excerpt

merely duplicates defense evidence previously offered at Appellant’s August

15, 1996, suppression hearing.     Appellant argues herein that the excerpt

shows that DiPaolo and other investigators obtained accomplice Bess

Brown’s written statement implicating Appellant only after his arrest such

that the statement could not have supplied probable cause to support his

arrest. However, DiPaolo previously admitted that Brown was arrested after

Appellant, N.T. (Suppression Hearing II) 8/15/96 at 36-42, and maintained

that probable cause derived from their recovery of bank bags and checks

that came out of a robbery occurring in Erie County.             N.T. at 42.

Additionally, Appellant attaches to his brief both the police report detailing

his arrest and a criminal complaint indicating that officers obtained Ms.

Brown’s implicating statement at a time subsequent to Appellant’s arrest.

Accordingly, the record establishes that the purported revelation in DiPaolo’s

memoir was, in fact, previously available to Appellant and utilized by him in

prior proceedings. The memoir, therefore, did not provide new evidence but




                                    -8-
J-S60041-17



only a new source of previously known evidence.   For this reason,

Appellant’s claim fails.

      Order is AFFIRMED.

      Dubow, J. joins the memorandum.

      Olson, J. concurs in the result.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/21/2017




                                         -9-